IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,400


EX PARTE EDDIE CARRILLO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NO. 72739 FROM THE 210TH DISTRICT COURT

OF EL PASO COUNTY



 Per curiam.


O P I N I O N



 This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07, TEX.CODE CRIM.PROC.  Applicant was convicted of indecency with a
child by contact and punishment was assessed at imprisonment for nineteen years after his
deferred adjudication community supervision was revoked.  No appeal was taken from
this conviction.
	Applicant contends that his guilty plea was involuntary because he was
admonished of the wrong range of punishment, and would not have pled guilty if he had
been advised of the correct range of punishment.  The trial court has entered findings that
Applicant was charged with two counts of indecency with a child, one by contact and one
by exposure, entered a plea of guilty to indecency with a child which did not specify
which count the plea addressed, and was admonished that the punishment range was two
to ten years, but was placed on community supervision for the second degree felony
count.  The trial court concludes that Applicant's plea was not voluntarily entered, and
recommends that relief be granted.
	Relief is granted.  The judgment in cause number 72739 in the 210th Judicial
District Court of El Paso County is set aside, and Applicant is remanded to the custody of
the Sheriff of El Paso County to answer the charges against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division.
DELIVERED:  May 10, 2006
DO NOT PUBLISH